Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about April 15, 1996, which, inter alia, granted the motions of defendant and third-party plaintiff Chase Manhattan Bank, N.A. (“Chase”) and third-party defendant National Cleaning Contractors, also known as ISS Cleaning Services Group, Inc., for summary judgment dismissing plaintiffs’ cause of action based on Labor Law § 240 (1) and denied plaintiffs’ cross-motion for summary judgment as against Chase on the issue of liability, unanimously reversed, on the law, without costs, and the motions denied and the cross-motion granted.
Labor Law § 240 (1) imposes absolute liability on all contractors and owners, and their agents, whose failure to provide proper scaffolding, ladders and certain other protective devices results in injuries to workers engaged “in the erection, demolition, repairing, altering, painting, cleaning or pointing of a building or structure” (see, Gordon v Eastern Ry. Supply, 82 NY2d 555, 559; Rocovich v Consolidated Edison Co., 78 NY2d 509, 513).
Here, plaintiff Victor Bustamante was injured when he fell from a ladder while cleaning the tops of partitions in Chase’s offices. This situation comes within the purview of section 240 (1), which specifically includes workers injured while engaged in “cleaning * * * a building”. While a narrow limitation to section 240 (1) exists for workers who are injured while engaged in the routine cleaning of windows of private residences (Brown v Christopher St. Owners Corp., 87 NY2d 938; Connors v Boorstein, 4 NY2d 172), that limitation does not apply to workers injured while cleaning offices (Buendia v New York Natl. Bank, 223 AD2d 456, lv dismissed 88 NY2d 962; Terry v Young Men’s Hebrew Assn., 168 AD2d 399, 400, affd 78 NY2d 978; cf., Smith v Shell Oil Co., 85 NY2d 1000). Concur— *328Sullivan, J. P., Milonas, Rosenberger, Ellerin and Mazzarelli, JJ.